Citation Nr: 0528840	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for convulsive 
disorder, currently evaluated as 20 percent disabling.
 

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969 and from November 1969 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).  In an April 2001 rating decision, the RO 
denied a claim for an increased rating for convulsive 
disorder.  In a June 2004 rating decision, the RO denied a 
claim for service connection for PTSD.  The veteran perfected 
claims with respect to both denials.  
 
The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's convulsive disorder is shown to be productive 
of at least one major seizure in the last six months or two 
in the last year.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for an 
increased disability evaluation of 40 percent for convulsive 
disorder, but no higher, have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.121, 
4.124a, Diagnostic Codes 8910, 8911 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in April 2002 and April 2005, and in the 
statement of the case and supplemental statements of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  For these reasons, to decide the appeal now would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
II.  Analysis

The veteran essentially asserts that the frequency and 
severity of his service-connected convulsive disability is 
greater than as reflected in the assigned rating.

Service connection is in effect for convulsive disorder, 
rated under the provisions of Diagnostic Code 8911. VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004).

Service connection was established for that disability in a 
rating decision of November 1979.  In that decision, the RO 
also assigned the disability a 40 percent evaluation, 
effective from June 1979.  In a May 1981 rating decision, the 
RO reduced the assigned rating from 40 to 20 percent, 
effective from August 1981.  That decision was based on a 
determination that recent examination showed that the 
veteran's seizures have all been major motor in type, with 
the last seizure in July 1979; following which, he was 
established on a regular dose of Dilantin.  The 20 percent 
rating has remained in effect since then.
 
Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  
 
The lay statements describing the symptoms of the veteran's 
psychiatric disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The rating criteria for seizure disorders, set forth by 
analogy under Diagnostic Codes 8910 (grand mal epilepsy) and 
8911 (petit mal epilepsy), are as follows: a 100 percent 
rating is warranted for averaging at least 1 major seizure 
per month during the preceding year; an 80 percent rating is 
warranted for averaging at least 1 major seizure in 3 months 
over the prior year, or more than 10 minor seizures weekly; a 
60 percent rating is warranted for averaging at least 1 major 
seizure in 4 months over the prior year, or 9-10 minor 
seizures per week; a 40 percent rating is warranted for at 
least 1 major seizure in the prior 6 months or 2 in the prior 
year, or averaging at least 5 to 8 minor seizures weekly; a 
20 percent rating is warranted for at least 1 major seizure 
in the prior 2 years, or 2 minor seizures during the prior 6 
months; and a 10 percent rating is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures. 38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911.

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician. As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted. 38 C.F.R. § 4.121 (2004).  

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  In the presence of major and minor 
seizures, the rating will be based on the predominant type of 
seizure. 38 C.F.R. § 4.124a (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions, including those contained in 
transcripts of hearings at the RO in October 2001 and March 
2005; service medical records; VA and private clinical 
records; the reports of VA examinations; and lay statements 
from family members.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.

The report of a May 2002 VA examination for epilepsy shows 
that the veteran reported having a frequency of approximately 
one seizure a year.  He was currently taking Dilantin.  On 
examination, the veteran was in a motorized wheel chair.  His 
deep tendon reflexes were globally brisk.  No other findings 
are contained in the report.  The report contains an 
impression of epilepsy, with frequency as described above.  
Seizures are usually tongue biting with urinary incontinence.  
The examiner opined that the veteran was prone for 
fluctuation in the severity of his epilepsy, and that it was 
not possible for the examiner to predict the amount of 
dysfunction in the future.

VA treatment records in 2002 and 2003 show that impressions 
included probable complex partial seizures, with secondary 
generalization.  Records during 2002 and 2003 indicate that 
the veteran was taking medication and was well controlled 
with no complex partial seizures; and no generalized tonic-
clonic seizures in over a year.  

During a February 2003 VA neurological examination, the 
veteran reported that he generally felt seizure free if 
taking his medicine on a regular basis, however, several 
times he ran out and would have a seizure.  After 
examination, the diagnoses included seizures, post-traumatic.  
The examiner commented that treatment with Dilantin was 
generally effective, apart from times that the veteran would 
have seizures related to not taking medication.  The examiner 
concluded in summary, that the veteran's ability to work is 
severely limited because of complications of the service-
connected disability.

VA treatment records show that recently in September 2004, 
when seen for a neurology follow-up visit, the veteran 
reported that he had had seizures for years since 1967.  He 
reported that when he has a seizure, he passes out, shakes 
his arms and legs, bites his tongue and has urinary 
incontinence.  The veteran reported that since his last visit 
in February he had one seizure, in June 2004.  At that time 
he passed out for two to three minutes.  He did not have 
incontinence or tongue bite.  After examination at that time, 
the report contains an impression of probable complex partial 
seizures, with secondary generalization; the veteran has been 
well controlled since the last visit with apparently one 
seizure since then; and he has not had many generalized 
tonic-clonic seizures, but in the past year he has had about 
two.

VA progress notes in November 2004 show that the veteran 
reported having his last seizure two weeks before, when he 
experienced loss of consciousness for a minute, and fell to 
the floor. 

Applying the facts in this case to the criteria set forth 
above, the Board finds that the level of symptomatology 
caused by the veteran's convulsive disorder more nearly 
approximates the assignment of a 40 percent disability 
evaluation under Diagnostic Code 8911.  See 38 C.F.R. §§ 
3.102, 4.7.  

While the medical evidence prior to 2004 does not document 
the frequency productive of that required-a least 1 major 
seizure in the prior 6 months or 2 in the prior year, or 
averaging at least 5 to 8 minor seizures weekly-for a 40 
percent rating, the recent record does.  

Further, the veteran's testimony along with the other lay 
statements of record are credible and consistent to show that 
the veteran has had a least 1 major seizure in the prior 6 
months.  The medical evidence shows that the veteran has had 
consistent treatment for this disability, and it provides, in 
detail, the veteran's descriptions of the symptoms he 
experiences.  The veteran has testified that he has had a 
recent seizure in January 2005.  Significantly, the February 
2003 examiner concluded that the veteran's ability to work is 
severely limited because of complications of the service-
connected disability.  Most recently, during the VA neurology 
follow-up in September 2004, the impression noted that the 
veteran had had about two generalized tonic-clonic seizures 
in the past year.

In light of the above clinical findings, and according to the 
veteran the benefit of the doubt, an 40 percent disability 
rating is warranted for the veteran's service-connected 
convulsive disorder.  However, a 60 percent rating is not 
warranted as the medical evidence of record, and the 
veteran's testimony, indicates that he has not experienced 
symptoms productive of averaging at least 1 major seizure in 
4 months over the prior year, or 9-10 minor seizures per 
week. 38 C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic Code  8911.  
Therefore, based on the lack of medical evidence showing the 
criteria for the next higher schedular evaluation of 60 
percent are met, an evaluation in excess of that granted here 
is not warranted.


ORDER

An evaluation of 40 percent, but no more, for convulsive 
disorder is granted, subject to the regulations governing 
award of monetary benefits.
 

REMAND

The Board determines here that additional development is 
necessary in the current appeal with respect to the veteran's 
claim for service connection for PTSD.  The RO has denied 
this claim on the basis of the absence of any verifiable in-
service stressor to support a current diagnosis of PTSD.  A 
remand is necessary in this case for the following reasons. 

The record reflects that the veteran served in the Army in 
Vietnam from December 1966 to December 1967 and from January 
1969 to August 1969.  His principal duty was cook and first 
cook.  During his first tour of duty in Vietnam, he was 
assigned to Co D 725 Maint. Bn, which was apparently 
redesignated Co B 704th Maint. Bn, 4th Inf Div USARPAC.  
During his second tour of duty in Vietnam, beginning in 
February 1969, he was assigned to Co D, 168th Engr Bn 
(Atch31stEngrBn), USARPAC; and beginning in May 1969, to Co 
D, 31st Engr Bn  USARPAC.  He returned to the United States 
in approximately August 1969.

The veteran has reported a number of stressors associated 
with his claimed PTSD.  In particular, during a March 2005 
hearing at the RO, the veteran testified indicating that he 
while with the combat engineers, in April or May 1969, their 
location received mortar fire 57 days and he had to cook 
inside a bunker with mortars all around.  The RO has not 
attempted to verify the veteran's reported stressors.  

A diagnosis of PTSD has been made. The veteran was afforded a 
VA evaluation for psychiatric disabilities in November 2002.  
During that examination, the veteran reported stressors which 
he experienced while in Vietnam.  At the conclusion of that 
examination, a VA physician diagnosed PTSD.  As there is a 
PTSD diagnosis, the RO should attempt to verify the claimed 
but unverified stressor, which is specified in the 
instructions below.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service. That summary should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  

Inform the USASCRUR that service records 
show that the veteran was in Vietnam from 
December 1966 to December 1967 and from 
January 1969 to August 1969.  His 
principal duty was cook and first cook.  
During his first tour of duty in Vietnam, 
he was assigned to Co D 725 Maint. Bn, 
which was apparently redesignated Co B 
704th Maint. Bn, 4th Inf Div USARPAC.  
During his second tour of duty in 
Vietnam, beginning in February 1969, he 
was assigned to Co D, 168th Engr Bn 
(Atch31stEngrBn), USARPAC; and beginning 
in May 1969, to Co D, 31st Engr Bn  
USARPAC.  He returned to the United 
States in approximately August 1969.

The veteran described his principal 
stressors during his March 2005 RO 
hearing, and in statements contained in 
the claims file.  The USASCRUR should be 
requested to provide any corroborative 
information pertaining to any claimed 
stressor episode in service, to 
specifically include the following 
claimed stressor:

While with the combat engineers, in April 
or May 1969, their location received 
mortar fire over 57 days and he had to 
cook inside a bunker with mortars all 
around.  Service records show that during 
that period, he was assigned to Co D, 
168th Engr Bn (Atch31stEngrBn), USARPAC; 
and beginning in May 1969, to Co D, 31st 
Engr Bn  USARPAC.

2.  After receiving a response from 
USASCRUR, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.  If no combat action or 
stressor has been verified, the RO should 
so state in its report.  The RO's report 
should be added to the claims file.

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently 
in appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 2002) if appropriate.

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


